resource not found











































































  






  


  


  





    

    

Skip to Main Content




Illinois Courts Response to COVID-19










Search




Courts
Supreme Court
Meet the Justices
Docket & Briefs
Orders and Announcements
Oral Argument Audio and Video
Anticipated Filing Dates and Opinions List
Petition for Leave to Appeal Dispositions
Committees and Commissions
Rules Committee Public Hearings
Attorney Licensure
Certificate of Registration (Rule 721)
Staff and Contact Information
Supreme Court Library
Supreme Court Courtroom and Resources


Appellate Court
Meet the Justices
First District
Second District
Third District
Fourth District
Fifth District
Workers' Compensation
Oral Arguments Calendars
Oral Argument Audio
Meet the Appellate Court Clerks
Appellate Court Local Rules
Appellate Court Districts and Resources


Circuit Court
Chief Judges and Administrative Staff
Circuit Court Clerks
Jury Information
Judicial Directory
Plead and Pay Traffic / Conservation Tickets (e-Guilty)
Illinois Circuit Court Statistical Reports
Manual on Recordkeeping
Circuit Courts and Resources


Additional Resources
Judicial Events
Court Forms Hub
Remote Proceedings
High-Profile Cases
Employment Opportunities
Probation Eligible Employment Application
Procurement Opportunities
Holidays & Closings
Judicial Directory
Judicial Branch Policies & Standards
Office of Statewide Pretrial Services
Pretrial Implementation Task Force
Illinois Judicial Conference
Mental Health Task Force




Opinions
Rules / Law
Supreme Court Rules
Supreme Court Rules of Professional Conduct
Illinois Rules of Evidence
Appellate Court Local Rules
IPI Jury Instructions
Illinois Compiled Statutes
Administrative Code (JCAR)
Rules of Procedure (IBAB)
Illinois Constitution
U.S. Constitution


Services
Illinois e-Court Initiatives
re:SearchIL (Statewide Document Repository)
eFileIL (Statewide e-filing)
Certificate of Registration (Rule 721)
Volunteer Pro Bono Program for Criminal Appeals
Court Improvement Program (CIP)
Probation and Pretrial Practices
Declaration of Economic Interest Forms (Rule 68)
Attorney Licensure
Bar Admission Ceremonies
Supreme Court Library


Forms
Approved Statewide Forms
Uniform Mental Health Orders
Probation Reimbursement Invoice Voucher
Annual Certification of Private Insurance Coverage
Probation Eligible Employment Application
Judicial Request for Removal of Personal Information
Judicial Speakers Bureau Request Form
Unlawful Use of a Weapon Sentencing Form (SPAC)
State C-10 Travel Voucher Form
Judicial Branch Application for Employment
Uniform Citation Forms
Court Forms Hub
Representation by Law Students / Graduates (Rule 711)


Reports
Annual Report of the Illinois Courts
Circuit Civil, Criminal and Traffic Assessment Reports
Illinois Judicial Branch Strategic Agenda
Annual Reports to the General Assembly
Mandatory Arbitration Reports
2016 Statutory Court Fee Task Force Report
Strategic Agenda Operational Plan
Results of 2015 Circuit Court User Survey 
Mental Health and Justice in Cook County Bond Courts
Access to Justice Commission's Strategic Plan
Illinois Circuit Court Statistical Reports
Pretrial Practices Data Oversight Board Preliminary Report


AOIC
Executive Office
Access to Justice Division
Administrative Services Division
Communications Division
Courts, Children and Families Division
Court Services Division
Human Resources Division
Judicial College Division
Judicial Education Division
Judicial Management Information Services Division (IT)
Office of Statewide Pretrial Services
Probation Services Division
Contact


Self Help




Translate
Feedback
Email Updates










resource not found







Public
Find information helpful to the public






Judges
Find information helpful to judges






Lawyers
Find information helpful to lawyers






Media
Media links






resource not found


resource not found  | State of Illinois Office of the Illinois Courts
The resource you are trying to reach could not be found.



resource not found








Site Navigation

Courts
Supreme Court
Meet the Justices
Docket & Briefs
Orders and Announcements
Oral Argument Audio and Video
Anticipated Filing Dates and Opinions List
Petition for Leave to Appeal Dispositions
Committees and Commissions
Rules Committee Public Hearings
Attorney Licensure
Certificate of Registration (Rule 721)
Staff and Contact Information
Supreme Court Library
Supreme Court Courtroom and Resources


Appellate Court
Meet the Justices
First District
Second District
Third District
Fourth District
Fifth District
Workers' Compensation
Oral Arguments Calendars
Oral Argument Audio
Meet the Appellate Court Clerks
Appellate Court Local Rules
Appellate Court Districts and Resources


Circuit Court
Chief Judges and Administrative Staff
Circuit Court Clerks
Jury Information
Judicial Directory
Plead and Pay Traffic / Conservation Tickets (e-Guilty)
Illinois Circuit Court Statistical Reports
Manual on Recordkeeping
Circuit Courts and Resources


Additional Resources
Judicial Events
Court Forms Hub
Remote Proceedings
High-Profile Cases
Employment Opportunities
Probation Eligible Employment Application
Procurement Opportunities
Holidays & Closings
Judicial Directory
Judicial Branch Policies & Standards
Office of Statewide Pretrial Services
Pretrial Implementation Task Force
Illinois Judicial Conference
Mental Health Task Force




Opinions
Rules / Law
Supreme Court Rules
Supreme Court Rules of Professional Conduct
Illinois Rules of Evidence
Appellate Court Local Rules
IPI Jury Instructions
Illinois Compiled Statutes
Administrative Code (JCAR)
Rules of Procedure (IBAB)
Illinois Constitution
U.S. Constitution


Services
Illinois e-Court Initiatives
re:SearchIL (Statewide Document Repository)
eFileIL (Statewide e-filing)
Certificate of Registration (Rule 721)
Volunteer Pro Bono Program for Criminal Appeals
Court Improvement Program (CIP)
Probation and Pretrial Practices
Declaration of Economic Interest Forms (Rule 68)
Attorney Licensure
Bar Admission Ceremonies
Supreme Court Library


Forms
Approved Statewide Forms
Uniform Mental Health Orders
Probation Reimbursement Invoice Voucher
Annual Certification of Private Insurance Coverage
Probation Eligible Employment Application
Judicial Request for Removal of Personal Information
Judicial Speakers Bureau Request Form
Unlawful Use of a Weapon Sentencing Form (SPAC)
State C-10 Travel Voucher Form
Judicial Branch Application for Employment
Uniform Citation Forms
Court Forms Hub
Representation by Law Students / Graduates (Rule 711)


Reports
Annual Report of the Illinois Courts
Circuit Civil, Criminal and Traffic Assessment Reports
Illinois Judicial Branch Strategic Agenda
Annual Reports to the General Assembly
Mandatory Arbitration Reports
2016 Statutory Court Fee Task Force Report
Strategic Agenda Operational Plan
Results of 2015 Circuit Court User Survey 
Mental Health and Justice in Cook County Bond Courts
Access to Justice Commission's Strategic Plan
Illinois Circuit Court Statistical Reports
Pretrial Practices Data Oversight Board Preliminary Report


AOIC
Executive Office
Access to Justice Division
Administrative Services Division
Communications Division
Courts, Children and Families Division
Court Services Division
Human Resources Division
Judicial College Division
Judicial Education Division
Judicial Management Information Services Division (IT)
Office of Statewide Pretrial Services
Probation Services Division
Contact











Public
Find information helpful to the public






Judges
Find information helpful to judges






Lawyers
Find information helpful to lawyers






Media
Media links





Translate
Feedback
Email Updates



















Your browser doesn't support HTML5 audio. Here is a link to the audio instead.